Exhibit 10(xx)(2)

AMENDMENTS TO THE

REYNOLDS METALS COMPANY BENEFIT RESTORATION PLAN

FOR NEW RETIREMENT PROGRAM

Pursuant to Article VI of the Reynolds Metals Company Benefit Restoration Plan
for New Retirement Program (“Plan”), which provides that the Plan may be amended
in whole or in part at any time, the Plan is revised as follows:

 

1. Section 2.14 definition of “Surviving Spouse,” of the Plan is amended by
adding the following to the end thereof:

For Participants retiring on or after January 1, 2012 with a benefit under this
Plan, the term Surviving Spouse in the Plan will include a Surviving Domestic
Partner as defined in Alcoa Retirement Plan I and designated as a beneficiary
under Alcoa Retirement Plan I. Notwithstanding any reference in this Plan, no
consents from a Surviving Domestic Partner shall be required for any payment
under this Plan.

 

2. In all other respects, the Plan is ratified and confirmed.

11-12 RMC BRP